        Case 1:18-cr-00693-RMB Document 232
                                        227 Filed 07/08/20
                                                   07/02/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 2, 2020



BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


   Re:     United States v. Harald Joachim von der Goltz, 18 Cr. 693 (RMB)


Dear Judge Berman:

       The Government respectfully submits this letter, with the consent of the defendant Harald
Joachim von der Goltz, to request a one-week extension until July 16, 2020 to submit its sentencing
submission. Von der Goltz is currently scheduled to be sentenced by the Court on September 24,
2020 at 10:30 AM; the Government’s submission is currently due on July 9, 2020.

         The Government has reviewed the defendant’s sentencing submission, which was filed
earlier today. Given the length of the defendant’s submission, the breadth of the arguments posed,
the volume of the exhibits and appendices attached thereto, and the impending holiday, the
Government respectfully requests an additional week to file its response.

       The Government has conferred with defense counsel William Burck, who consents to this
request.
        Case 1:18-cr-00693-RMB Document 232
                                        227 Filed 07/08/20
                                                  07/02/20 Page 2 of 2
                                                                                      July 2, 2020
                                                                                            Page 2


       For the above reasons, the Government respectfully requests that its sentencing submission
be due on July 16, 2020.


                                                  Respectfully submitted,


                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York

                                                  DEBORAH CONNOR
                                                  Chief, Money Laundering and Asset Recovery
                                                  Section, Criminal Division



                                            By:
                                                  Eun Young Choi and Thane Rehn
                                                  Assistant United States Attorneys
                                                  (212) 637-2187/2354

                                                  Michael Parker
                                                  Trial Attorney, Criminal Division

cc:    Defense Counsel (by ECF)




                                           Extension granted.




                                                  7/8/2020
